
	
		I
		111th CONGRESS
		1st Session
		H. R. 3423
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. McMahon (for
			 himself and Mr. Inglis) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To impose certain sanctions on North Korea as a result of
		  the detonation by that country of a nuclear explosive device on May 25, 2009,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 North Korea Sanctions Act of
			 2009.
		2.Findings; Sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)On May 25, 2009, North Korea announced that
			 it had detonated a nuclear explosive device. This detonation has been certified
			 by numerous credible sources.
				(2)On May 25, 2009,
			 the United States Geological Survey detected a 4.7-magnitude quake at 0054 GMT,
			 10 kilometers (six miles) underground, and put the center of the tremor about
			 43 miles northwest of Kimchaek, North Korea (233 miles northeast of Pyongyang
			 and within a few miles from North Korea’s 2006 nuclear test site). Geological
			 agencies in both South Korea and the United States reported that this tremor
			 indicated a nuclear explosion had taken place.
				(3)The detonation is
			 estimated to have been between 10 and 20 kilotons and is much larger than North
			 Korea’s October 2006 test.
				(4)The United Nations
			 Security Council unanimously condemned the detonation and issued a statement
			 that The members of the Security Council voiced their strong opposition
			 to and condemnation of the nuclear test conducted by the Democratic People’s
			 Republic of Korea on 25 May 2009, which constitutes a clear violation of
			 Resolution 1718.. Following this statement, the Security Council
			 adopted Resolution 1874, imposing further economic sanctions on North Korea and
			 authorizing United Nations Member States to inspect North Korean cargo and
			 destroy any cargo that may be involved in that country’s nuclear weapons
			 program.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the underground
			 detonation of a nuclear explosive device by North Korea on May 25, 2009, is a
			 sign of North Korea’s increasing hostility toward both the United States and
			 the international community and cannot be tolerated;
				(2)the United States
			 must take a firm stand against North Korea’s refusal to comply with
			 international standards unanimously set by the United Nations Security Council;
			 and
				(3)North Korea’s actions warrant the use of
			 both unilateral and multilateral sanctions by both the United States and the
			 international community.
				3.Imposition of
			 certain sanctions against North Korea
			(a)In
			 generalNotwithstanding any
			 other provision of law, including paragraph (1) of subsection (b) of section
			 102 of the Arms Export Control Act (22 U.S.C. 2799aa–1) (relating to a
			 Presidential determination), the sanctions described in paragraph (2) of such
			 subsection shall apply, beginning on the date of the enactment of this Act,
			 with respect to North Korea as a result of the detonation by that country of a
			 nuclear explosive device on May 25, 2009.
			(b)WaiverThe
			 President may waive the imposition of sanctions against North Korea under
			 subsection (a) of this section if the President certifies in writing to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate that such imposition would—
				(1)be detrimental to
			 the national security of the United States;
				(2)be seriously
			 prejudicial to the achievement of United States nonproliferation objectives or
			 otherwise jeopardize the common defense and security; or
				(3)have a serious
			 adverse effect on vital United States interests.
				(c)Nuclear
			 explosive device definedIn
			 this Act, the term nuclear explosive device has the meaning
			 given such term in section 830(4) of the Nuclear Proliferation Prevention Act
			 of 1994 (22 U.S.C. 6305(4)).
			
